


EXHIBIT 10.6


FORM OF
OXFORD INDUSTRIES, INC.
PERFORMANCE EQUITY AWARD AGREEMENT


(FISCAL 2015 PERFORMANCE-BASED)
    
This Performance Equity Award Agreement (this “Agreement”) is entered into as of
_________ __, 2015 (the “Effective Date”), by and between _________________
(“Participant”) and Oxford Industries, Inc., a Georgia corporation (the
“Company”), pursuant to the Oxford Industries, Inc. Amended and Restated
Long-Term Stock Incentive Plan (the “LTIP”). All capitalized terms have the
meanings set forth in the LTIP unless otherwise specifically provided herein.


WHEREAS, Participant is presently employed by the Company or a Subsidiary; and


WHEREAS, the Nominating, Compensation & Governance Committee (the “Committee”)
of the Board of Directors of the Company has determined that it is appropriate
and in the best interests of the Company and its shareholders to incent certain
selected employees of the Company and/or its Subsidiaries, including
Participant, to remain as employees of the Company and/or its Subsidiaries and
to further align the interests of the shareholders of the Company and its key
employees, such as Participant, by providing these employees with a proprietary
interest in the long-term growth and financial success of Oxford; and
  
WHEREAS, the Committee has awarded a performance award to Participant to provide
Participant, among certain selected employees of the Company and/or its
Subsidiaries, the opportunity to earn Restricted Shares pursuant to Article 7 of
the LTIP and the terms and conditions of this Agreement, contingent upon the
Company’s financial performance during its 2015 fiscal year (the period from
February 1, 2015 to January 30, 2016, inclusive (“Fiscal 2015”)); and


WHEREAS, subject to the terms and conditions of the LTIP, this Agreement sets
forth the terms and conditions of such performance award from the Company to
Participant in respect of Fiscal 2015.


NOW THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


1.
Fiscal 2015 Performance Equity Award



Participant is hereby awarded a performance equity award, subject to the terms
and conditions of this Agreement and of the LTIP, providing Participant with the
opportunity to earn Restricted Shares (i.e., shares of the Company’s common
stock, par value $1.00 per share), contingent upon the Company’s achievement of
the Performance Objectives established by the Committee for Fiscal 2015, as
specified in Section 2(b). Pursuant to this Agreement and the performance equity
award approved by the Committee to Participant for Fiscal 2015, Participant will
earn <<TARGET>> Restricted Shares at “Target” performance, as described in
Section 2(b).


2.
Performance Period; Performance Objectives



(a)Performance Period. The performance period for the determination of any
Restricted Shares earned pursuant to this Agreement shall be Fiscal 2015.


(b)Performance Grid. The number of Restricted Shares earned by Participant under
this Agreement will be determined in accordance with the following grid. If the
actual performance results fall between two of the categories listed below,
straight-line interpolation will be used to determine the amount earned.


EPS of the Company
during Fiscal 2014
Achievement
Percentage of Target Restricted Shares Earned
$[X.XX]
Maximum
175%
$[X.XX]
Target
100%
$[X.XX]
Threshold
25%



Prior to the determination of the Company’s performance during Fiscal 2015 for
purposes of calculating the number of Restricted Shares earned by Participant
and prior to the application of any interpolation, EPS of the Company shall be
rounded to the nearest whole cent. In no event will Participant earn more
Restricted Shares under this Agreement than 175% of the target number of
Restricted Shares (rounded up, if applicable, to the next whole Share) specified
in Section 1. Without limitation of the foregoing, in no event will the
aggregate payout to Participant pursuant to this Agreement exceed, or cause to
be exceeded, the limitations of Section 3(c) of the LTIP.


(c)    Other Change of Control Effects. Without limitation of any forfeiture
conditions pursuant to this Agreement or the calculation of the applicable
Vesting Date pursuant to this Agreement, in the event of a Change of Control
prior to the end of Fiscal 2015, the number of Restricted Shares Participant
will earn hereunder shall be the greater of (i) the target number of Restricted
Shares specified in Section 1, or (ii) if the number of Restricted Shares earned
by Participant in accordance with Section 2(b) is determinable by the Committee,
the number of Restricted Shares earned in accordance with Section 2(b).


(d)    Performance Objectives. For purposes of this Agreement, “EPS of the
Company” shall mean the diluted earnings from continuing operations per common
share, determined in accordance with accounting principles generally accepted in
the United States (“GAAP”) and as reported in the Company’s financial statements
filed with the SEC, except that in determining the EPS of the Company during
Fiscal 2015 for purposes of determining the number of Restricted Shares
(expressed as a percentage of the target number of Restricted Shares that may be
earned by Participant) earned by Participant under this Agreement, such
financial performance shall be adjusted to remove the effects of the following
items: (1) all items of gain, loss or expense determined to be extraordinary in
accordance with GAAP; (2) LIFO accounting adjustments, restructuring charges,
unusual items, infrequent events, and purchase accounting adjustments, all as
determined in accordance with GAAP; (3) items related to a change in accounting
principles or standards; (4) losses and direct and other out-of-pocket expenses
related to debt refinancing or termination of a debt instrument; (5) income or
loss of any entity or business acquired during Fiscal 2015, out-of-pocket
expenses in connection with the acquisition of any entity or business during
Fiscal 2015, and out-of-pocket expenses incurred during Fiscal 2015 in
connection with the negotiation or discussion of a potential acquisition of an
entity or business, regardless of whether such transaction is consummated; (6)
except as otherwise approved by the Committee at the time the performance goals
in Section 2(b) were established, losses, operating or otherwise, associated
with any discontinued operations or disposition or discontinuation of an entity
or business; (7) out-of-pocket expenses in connection with the disposition or
discontinuation of an entity or business, and out-of-pocket expenses in
connection with the negotiation or discussion of a potential disposition or
discontinuation of an entity or business, regardless of whether such transaction
is consummated; (8) any adjustment to e-commerce revenues or change in
applicable reserves during Fiscal 2015 based on estimated undelivered shipments
as of the end of the fiscal period; (9) intercompany profit related to
inter-segment sales; (10) amortization of intangible assets associated with the
Tommy Bahama business, operations and legal entity in Canada; (11) asset
impairment write-downs; and (12) intercompany allocations recognized in the
continuing operations of the Company approved by the Committee as an exclusion
at the time the performance goals in Section 2(b) were established.


(e)    Determination. Following the end of Fiscal 2015, the Committee will
determine (the date of such determination, the “Committee Determination Date”)
in its sole discretion and certify in writing, based on the EPS of the Company
during Fiscal 2015, the number of Restricted Shares (expressed as a percentage
of the target number of Restricted Shares that may be earned by Participant)
earned under this Agreement, if any, and that determination shall be final and
binding. The Company will notify Participant following the date of the
Committee’s determination as to the number of Restricted Shares earned by
Participant. Notwithstanding anything in this Agreement to the contrary, the
Committee reserves the right to reduce the number of Restricted Shares earned by
Participant (including to zero) if the Committee in its discretion determines
that the number of Restricted Shares otherwise earned by Participant would not
properly reflect the performance of Participant or the Company, whether due to
unforeseen circumstances or otherwise.


(f)    Issuance of Restricted Shares. Following the Committee Determination
Date, the Company shall cause to be issued to Participant the Restricted Shares
earned by Participant under this Agreement and as approved by the Committee,
subject to the vesting conditions of this Agreement. The Restricted Shares, if
issued in certificated form, shall be subject to the condition that the Company
or its designated agent shall hold the restricted stock certificate and the
Restricted Shares represented thereby until the Vesting Date hereunder.


(g)    Fractional Shares. The Company shall not issue any fractional Restricted
Shares or fractional Shares pursuant to this Agreement. Any determination of
fractional Restricted Shares or Shares based upon the EPS of the Company during
Fiscal 2015 shall be rounded up to the next whole Share.


3.
Vesting



(a)    Vesting Date. The “Vesting Date” for Restricted Shares earned pursuant to
this Agreement shall be April 16, 2018, provided, that, if Participant incurs a
Change of Control Termination prior to April 16, 2018, the number of Restricted
Shares pursuant to this Agreement and the Vesting Date pursuant to this
Agreement shall be determined in accordance with the following:
 
Event
Determination of Shares
Vesting Date
Change of Control Termination (after end of Performance Period)
If Participant’s Change of Control Termination occurs after the end of Fiscal
2015 but prior to April 16, 2018, where the Change of Control occurs after the
end of Fiscal 2015, Participant will be entitled to the number of Shares
attributable to the number of Restricted Shares earned in accordance with
Section 2(b) of this Agreement.


The date of Participant’s Change of Control Termination


Change of Control Termination (before end of Performance Period)


If Participant has a Change of Control Termination where the Change of Control
occurs prior to the end of Fiscal 2015, Participant will be entitled to the
greater of (i) the number of Shares specified as the target number of Restricted
Shares specified in Section 1, or (ii) if such Change of Control Termination
occurs after the applicable Committee Determination Date and the number of
Restricted Shares that may be earned in accordance with Section 2(b) of this
Agreement is determinable by the Committee, the number of Shares attributable to
the number of Restricted Shares earned in accordance with Section 2(b) of this
Agreement.


Date of Participant’s Change of Control Termination





(b)    Definitions. The following definitions apply for purposes of this
Agreement:


(i)
“Change of Control Termination” means either (i) Participant’s involuntary
Separation from Service that occurs after a Change in Control and that is
instituted by the Company or a Subsidiary (whichever employs Participant) other
than for Cause, or (ii) Participant’s Separation from Service that occurs after
a Change in Control and that is instituted by Participant on account of Good
Reason.



(ii)
“Change of Control” shall be deemed to occur as of the first day that any one or
more of the following conditions is satisfied: (v) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than the Company or any Subsidiary or any
employee benefit plan sponsored or maintained by the Company or any Subsidiary
(including any trustee of such plan acting as trustee), becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least 50% of the total
voting power represented by the Company’s then outstanding voting securities;
(w) the commencement by an entity, person or group (other than the Company or a
Subsidiary) of a tender offer or an exchange offer for more than 50% of the
outstanding capital stock of the Company; (x) the effective time of (1) a merger
or consolidation of the Company with one or more corporations as a result of
which the holders of the outstanding voting stock of the Company immediately
prior to such merger or consolidation hold less than 50% of the voting stock of
the surviving or resulting corporation, or (2) a transfer of all or
substantially all of the assets of the Company other than to an entity of which
the Company owns at least 80% of the voting stock; (y) individuals who, as of
the Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) other than
the Board; or (z) approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company. Notwithstanding the foregoing, a
Change of Control shall not be deemed to have occurred if (A) its sole purpose
is to change the state of the Company’s incorporation; (B) its sole purpose is
to create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction; or (C) with respect to Participant, if Participant is part of
a purchasing group that effects a Change of Control.



(iii)
“Cause” shall mean any one or more of the following: (w) Participant’s willful
failure to substantially perform his or her duties with the Company or
applicable Subsidiary (other than any such failure resulting from Participant’s
Disability), after a demand for substantial performance is delivered to
Participant that specifically identifies the manner in which the Company
believes that Participant has not substantially performed his or her duties, and
Participant has failed to remedy the situation within fifteen (15) business days
of such notice; (x) gross negligence in the performance of Participant’s duties
which results in material financial harm to the Company; (y) Participant’s
conviction of, or plea of guilty or nolo contendere, to any felony or any other
crime involving the personal enrichment of Participant at the expense of the
Company or shareholders of the Company; or (z) Participant’s willful engagement
in conduct that is demonstrably and materially injurious to the Company,
monetarily or otherwise.



(iv)
“Good Reason” means any of the following conditions to which Participant does
not consent: (i) a material diminution in Participant’s base compensation;
(ii) a material diminution in Participant’s authority, duties or
responsibilities; or (iii) a material change in the geographic location at which
Participant must perform the services hereunder. To Separate from Service on
account of Good Reason, Participant must, within 90 days after the initial
existence of such condition, give the Company or the Subsidiary (whichever is
his employer) written notice describing the condition that Participant believes
constitutes Good Reason hereunder and declaring his intention to terminate for
Good Reason. The Company or its Subsidiary (whichever was notified) will have 30
days to remedy the condition and prevent the Good Reason Separation from
Service. If the condition is not cured within such 30-day period, Participant’s
employment shall be deemed to be terminated, such that he has a Separation from
Service for Good Reason, effective as of the end of such 30-day period.



(v)
“Section 409A” shall mean Section 409A of the Internal Revenue Code of 1986, as
amended.



(vi)
“Separation from Service” shall mean a “separation from service” within the
meaning of Section 409A.



(c)    Forfeiture. Except as specifically provided pursuant to Section 3(a)
above or the Committee determines otherwise in its sole discretion, Participant
will completely forfeit his or her right in respect of this Agreement, any
Restricted Shares or Shares that may be granted hereunder and any and all voting
and dividend rights in respect of Restricted Shares or Shares hereunder (and
shall receive no consideration from the Company on account of such forfeiture or
any damages or compensation for the loss or forfeiture of any rights pursuant to
this Agreement or any Restricted Shares or Shares that may be granted hereunder
and any and all voting and dividend rights in respect of Restricted Shares or
Shares hereunder) if his or her employment with the Company and all Subsidiaries
terminates for any reason whatsoever (whether lawfully or in breach) before
April 16, 2018.


(d)    Delivery of Shares. Subject to Section 8, unless Participant’s rights
hereunder are forfeited, including pursuant to Section 3(c), the Company will
transfer physical custody of the Shares representing the Restricted Shares
earned pursuant to this Agreement as promptly as practicable after, but in any
event effective as of, the applicable Vesting Date (or if such date is not a
business day, on the next business day) free of any forfeiture restrictions.


4.
Voting and Dividend Rights



Subject to Section 3(c), Participant will have all voting rights and rights to
dividends paid in cash with respect to the Restricted Shares earned pursuant to
this Agreement. Such dividends will be paid to Participants on each date a cash
dividend is payable to Company stockholders. Participant will not be entitled to
any dividend or voting rights during Fiscal 2015 or prior to the Committee
Determination Date or subsequent date on which the Company shall cause to be
issued to Participant a restricted stock certificate in Participant’s name
pursuant to Section 2(f).


5.
Custody of Certificates



Custody of all stock certificates, if any, evidencing Restricted Shares that may
be earned hereunder shall be retained by the Company, or its designated agent,
for so long as such Restricted Shares are not vested. The Company shall place a
legend on each certificate evidencing any Restricted Shares restricting the
transfer of such Shares represented thereby. As soon as practicable after the
Vesting Date, the Company shall remove the restrictive legend and deliver to
Participant stock certificates or other rights evidencing such Shares and the
absence of any forfeiture or transfer restrictions applicable to such Shares.


6.
Stock Power



Participant hereby agrees that, at any time upon the Company’s request,
Participant shall deliver to the Company a stock power, endorsed in blank, with
respect to the Restricted Shares not then vested. The Company shall use such
stock power to cancel any Restricted Shares that are not vested pursuant to this
Agreement. The Company shall return such stock power to Participant with respect
to any Restricted Shares that vest hereunder.


7.
Adjustments



Restricted Shares earned under this Agreement will be subject to adjustment or
substitution in accordance with Section 10 of the LTIP.


8.
Code Section 409A Compliance



To the extent applicable, it is intended that all awards and Restricted Shares
earned under this Agreement will be exempt from, or alternatively in compliance
with, the provisions of Section 409A. All awards and Restricted Shares earned
under this Agreement will be interpreted and administered in a manner consistent
with this intent, and any provision that would cause an award or this Agreement
or any rights of Participant hereunder to fail to satisfy Section 409A will have
no force and effect until amended to comply with Section 409A (which amendment
may be retroactive to the extent permitted by Section 409A and may be made by
the Company without Participant’s consent). Without limitation of the foregoing,
if any provision of this Agreement would cause compensation to be includible in
Participant’s income pursuant to Section 409A, then the Company may amend this
Agreement in such a way as to cause substantially similar economic results
without causing such inclusion; any such amendment shall be made by providing
notice of such amendment to Participant, and shall be binding on Participant.


9.
Section 83(b)



Except as provided in this Agreement, Restricted Shares that may be earned
hereunder are not transferable and are subject to a substantial risk of
forfeiture. Participant may, within the thirty (30) day period after the
Committee Determination Date, in Participant’s sole discretion make an election
with the Internal Revenue Service under Section 83(b) of the Code. If
Participant makes such an election, Participant will promptly file a copy of
such election with the Company.


10.
Delay of Payment



If the Company reasonably anticipates that the deduction with respect to all or
part of any payment due to Participant under this Agreement, including the
issuance or delivery of Shares, would be limited by the application of Code
Section 162(m), the Company, in its sole discretion, may delay such payment in
whole or in part until a date that is no later than 2-½ months following the end
of the calendar year in which such payment is no longer subject to a substantial
risk of forfeiture within the meaning of Section 409A. In addition, the Company
may further delay such payment to the extent that the requirements of Treasury
Regulations Section 1.409A-1(b)(4)(ii) are satisfied.


11.
Non-Transferability



Participant’s interest in this Agreement and any Restricted Shares are not
transferable. Without limitation of the foregoing, no Restricted Shares or other
rights pursuant to this Agreement may be anticipated, alienated, encumbered,
sold, pledged, assigned, transferred or subjected to any charge or legal
process, and any sale, pledge, assignment or other attempted transfer shall be
null and void.


12.
Objectives; Administration



(a)    Objectives. This Agreement is being entered into in order to attract,
retain and motivate Participant by providing Participant with a proprietary
interest in the long-term growth and financial success of the Company.


(b)    Committee Authority. The Committee shall mean the committee described in
Article 4 of the LTIP. The Committee shall have all discretion and authority
necessary or appropriate to interpret the provisions of this Agreement,
including, but not limited to, the terms providing for the manner in which the
EPS of the Company is to be calculated.


(c)    Decisions Binding. All decisions, determinations and actions of the
Committee in connection with the construction, interpretation, administration or
application of this Agreement shall be final, conclusive and binding on all
persons, including the Company, its shareholders, Participant, and their
respective estates and beneficiaries, and shall be given the maximum deference
permitted by law.


(d)    LTIP. All Restricted Shares and Participant’s rights pursuant to this
Agreement shall, in addition to being subject to the terms and conditions set
forth herein, be subject to the additional terms and conditions of the LTIP, as
in effect on the Effective Date or as may be amended thereafter. In the event of
any conflict between the terms of this Agreement and the terms of the LTIP, the
LTIP shall control.


(e)    No Individual Liability. No member of the Committee or any officer of the
Company shall be liable for any determination, decision or action made in good
faith with respect to this Agreement or any award or payment under this
Agreement.


13.
Electronic Delivery and Signature



Participant consents and agrees to electronic delivery of any LTIP documents,
proxy materials, annual reports and other related documents. If the Company
establishes procedures for an electronic signature system for delivery and
acceptance of any LTIP documents (including documents relating to any award or
grant made under this Agreement) which comply with applicable laws (including,
if applicable, the Electronic Communications Act 2000), Participant consents to
such procedures and agrees that Participant’s electronic signature is the same
as, and shall have the same force and effect as, Participant’s manual signature.
Participant consents and agrees that any such procedures and delivery may be
effected by a third party engaged by the Company to provide administrative
services related to the LTIP or this Agreement, including any award or grant
made under this Agreement.


14.
Tax Withholding



The Company and any Subsidiary which acts as Participant’s employer shall have
the right to (a) make deductions from the number of Shares otherwise deliverable
to Participant pursuant to this Agreement (and any other amounts payable under
this Agreement) in an amount sufficient to satisfy withholding of any federal,
state, local or foreign taxes required by law, (b) make deductions from
compensation otherwise payable to Participant, pursuant to this Agreement or
otherwise, in an amount sufficient to satisfy withholding of any federal, state,
local or foreign taxes required by law, including in respect of any dividends
earned and payable to Participant in respect of Restricted Shares earned
pursuant to this Agreement, (c) take such other action as may be necessary or
appropriate to satisfy any tax or similar required withholding obligations,
and/or (d) enter into such elections as the Company may require or request
immediately before (or within the prescribed time limits) any Shares are issued
to Participant pursuant to this Agreement for the purposes of any taxes.


15.
No Guarantee of Employment



Any award or other payment made pursuant to this Agreement will not be
considered salary or other compensation for the purposes of any severance pay or
similar allowance, except where required by law. This Agreement shall not confer
upon Participant any right with respect to continuance of employment with the
Company or a Subsidiary, nor shall it interfere in any way with any right that
the Company or a Subsidiary would otherwise have to terminate Participant’s
employment at any time. Notwithstanding any other provision of this Agreement:


(a)    the LTIP and this Agreement shall not form any part of any contract of
employment between Participant and the Company or any Subsidiary, and they shall
not confer on Participant any legal or equitable rights (other than those
constituting the Restricted Shares) against the Company or any Subsidiary,
directly or indirectly, or give rise to any cause of action in law or in equity
against the Company or any Subsidiary;


(b)    the benefits to Participant under this Agreement shall not form any part
of Participant’s wages or remuneration or count as pay or remuneration for
pension fund or other purposes (unless otherwise specified in such plans); and


(c)    except as otherwise expressly set forth herein, in no circumstances will
Participant on ceasing to hold office or employment with the Company or any
Subsidiary be entitled to any compensation for any loss of any right or benefit
or prospective right or benefit under this Agreement which Participant might
otherwise have enjoyed whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise.


16.
Data Privacy



Information about Participant and Participant’s interest in any Restricted
Shares or Shares granted hereunder or in Participant’s interest in this
Agreement may be collected, recorded and held, used, transferred and disclosed
for any purpose relating to the administration of Participant’s rights pursuant
to this Agreement. Participant understands and acknowledges that such processing
of the information (which may include Participant’s personal data) may need to
be carried out by the Company, Subsidiaries and third party administrators
whether such persons are located within Participant’s country or elsewhere,
where data protection laws may not be comparable to Participant’s country of
residence. Participant consents to the processing and transfer of information
relating to Participant and receipt of the awards under this Agreement in any
one or more of the ways referred to above.


17.
Governing Law



This Agreement will be construed, administered and governed in all respects
under and by the applicable laws of the State of Georgia, without regard to any
conflicts or choice of law rule or principle.


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Company on the terms and conditions set forth above.


OXFORD INDUSTRIES, INC.


By: _______________________
Title:


I hereby agree to the terms and conditions of this Agreement as a condition of
the award made to me.


Participant


            
<<Name>>




